The Order of this Court issued on September 3, 1999, is vacated and held for naught. Upon the Court’s own Motion, Appellants’/Movants’ “Motion to Enforce Mandate or to Obtain Other Relief,” filed August 15, 1999, is set for Oral Argument before this Court on Thursday, September 30, 1999, at 10:00 a.m. Twenty (20) minutes will be allowed each side for argument. The arguments of the Appellants/Movants and the Appellees/ Respondents will be heard in accordance with the Motion and various Responses and Replies already filed with the Court by the parties to this cause. No additional filings are necessary.
LEVY, GODERICH and GREEN, JJ., concur.